Citation Nr: 0019995	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1998.  

The Board notes that the veteran also sought to reopen a 
claim seeking to establish entitlement to service connection 
for a low back disability.  That claim was denied by the RO 
in October 1998.  The veteran commenced an appeal by filing a 
Notice of Disagreement addressing that decision in November 
1998, and was furnished a Statement of the Case (SOC) 
addressing it in March 1999.  He has not, however, filed a 
substantive appeal regarding that claim, nor has his 
representative contended otherwise.  Accordingly, that claim 
is not before the Board for appellate consideration.  
Fenderson v. West, 12 Vet. App. 119, 131 (1999).


REMAND

The Board notes that the record reflects the veteran 
testified before a hearing officer at the Waco VARO in March 
1999.  The claims folder contains no transcript of such 
hearing testimony, however.  The Board also notes that when 
the veteran's attempt to reopen the schizophrenia claim was 
denied, the RO explained the claim was not reopened because 
the newly submitted evidence did not present a reasonable 
possibility of changing the outcome.  The Board points out 
that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit held that 
requiring that newly submitted evidence present a 
"reasonable possibility of changing the outcome" was 
contrary to the law; rather, the test to be employed was the 
one found in the applicable regulation, 38 C.F.R. § 3.156(a 
).  In this case, the SOC furnished to the veteran in March 
1999 did provide a recitation of the 38 C.F.R. § 3.156(a), 
but the explanation given in the SOC for why the claim was 
not reopened was that the newly submitted evidence was 
cumulative and redundant; that reason is different from the 
reason for denial stated in the rating decision, however, and 
it is not clear that the veteran's attempt to reopen has been 
considered under the correct construction of 38 C.F.R. 
§ 3.156(a).  Finally, the veteran argues that his 
schizophrenia existed prior to service, and was aggravated by 
service.  Indeed, the private medical records in the claims 
folder refer to psychiatric care administered in 1977 
(records of that treatment are not in the claims folder) and 
in 1978, shortly before entry into active duty.  Although his 
few service medical records make no reference to psychiatric 
care, he further asserts that he received psychiatric care 
during service, and that perhaps his service department 
personnel records might contain copies of relevant materials 
in that regard.  It does not appear that the RO requested the 
contents of the veteran's service department personnel 
records.  

Based on the foregoing, the Board finds that additional 
action is required by the RO before this matter is ready for 
appellate consideration.  Accordingly, this matter is 
remanded for the following action:  

1.  The RO must obtain and associate with 
the claims folder a transcript of the 
hearing that was conducted at the RO by a 
hearing officer in March 1999.  If a 
transcript is not available, the veteran 
should be so advised, and provided the 
opportunity for another hearing.  

2.  The RO should attempt to obtain and 
associate with the claims folder the 
contents of the veteran's personnel file 
from the relevant service department, as 
well as any other service department 
materials that address the reason for the 
veteran's separation from active duty 
after only three months.  Attempts to 
obtain those materials should be 
documented in the claims folder. 

3.  The RO should review the veteran's 
attempt to reopen his claim of 
entitlement to service connection for 
schizophrenia after considering 38 C.F.R. 
§ 3.156(a) in light of the Hodge 
decision.  

Following completion of the above action, if the claim 
remains denied the veteran should be provided with a 
Supplemental Statement of the Case, and the matter returned 
to the Board for appellate consideration.  The veteran need 
take no action with regard to this appeal unless directed to 
do so by the RO.  By this remand the Board intimates nothing 
regarding the final outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. Bryant
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


